Citation Nr: 1822165	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-30 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for joint pain, to include as due to undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include as due to undiagnosed illness. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for degenerative disc disease of the cervical spine.

5.  Entitlement to service connection for patellofemoral pain syndrome of the right knee.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for heat intolerance, to include as due to an endocrine disorder secondary to heat stroke, or as due to an undiagnosed illness.  
8.  Entitlement to service connection for an intestinal disorder manifested by diarrhea, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a low back disorder.

10.  Entitlement to an initial rating in excess of 10 percent for patellofemoral degenerative joint disease of the left knee.

11.  Entitlement to an initial rating in excess of 20 percent for rotator cuff tendinopathy of the left shoulder.

12.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

13.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

14.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 2002 to November 2006, with confirmed service in Southwest Asia (Iraq) from March 2004 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2013, August 2014, and September 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that denied entitlement to the service connection benefits currently sought on appeal, and established the initial ratings from which the Veteran now seeks an increase.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in a Travel Board hearing in October 2017 to present testimony on the issues on appeal.  He submitted additional evidence at that time, with a waiver of RO consideration of that evidence.  

The issues of service connection for heat intolerance, an intestinal disorder manifested by diarrhea, and increased ratings for left shoulder, anxiety, migraine, and GERD disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In sworn hearing testimony provided in October 2017, prior to the promulgation of a decision in this appeal, the Veteran stated that he wished to withdraw his appeal as to the claims of entitlement to service connection for PTSD, fatigue, joint pain, hearing loss, right knee and cervical spine disabilities, as well as the increased rating claim for his left knee disability.  



CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the appellant have been met as to the issues withdrawn on the record in hearing testimony.  38 U.S.C. 
§ 7105(d)(5) (2012); 38 C.F.R. § 20.204  (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In hearing testimony provided in October 2017 and recorded in the written transcript of that hearing, the Veteran requested that his appeal be withdrawn as to six issues of service connection and one issue of a higher initial rating.  As such, there remains no allegation of error of fact or law for appellate consideration in regard to those issues. 


ORDER

The claim of entitlement to service connection for joint pain is withdrawn; the appeal is dismissed.  

The claim of entitlement to service connection for fatigue is withdrawn; the appeal is dismissed. 

The claim of entitlement to service connection for PTSD is withdrawn; the appeal is dismissed.  

The claim of entitlement to service connection for degenerative disc disease of the cervical spine is withdrawn; the appeal is dismissed. 

The claim of entitlement to service connection for patellofemoral pain syndrome of the right knee is withdrawn; the appeal is dismissed. 

The claim of entitlement to service connection for hearing loss is withdrawn; the appeal is dismissed.

The claim of entitlement to an initial rating in excess of 10 percent for patellofemoral degenerative joint disease of the left knee is withdrawn; the appeal is dismissed. 


REMAND

Additional evidentiary development is required before the Board may address the merits of the Veteran's claim as to the remaining issues on appeal.

VA's duty to assist requires exhaustive efforts to ensure all records in the custody of a Federal department or agency, including VA and military service departments, are associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2017).  The Veteran has identified missing service treatment records from the time of his service in Iraq.  Specifically, he reports hospitalization at a Combat Support Hospital (CSH) for three days in July 2004 due to heat injury.  VA must attempt to obtain these records, and notify the Veteran if they do not exist or further efforts to obtain them would be futile.  If determined to be necessary, the Veteran should be contacted to provide additional identifying detail to assist in locating the missing records. 

With regard to the Veteran's claims for higher initial ratings for anxiety, migraine, GERD, and a left shoulder disability, the Veteran asserts that his service-connected disabilities have worsened since his last VA examinations occurred for these conditions.  Hearing transcript, October 2017.  Contemporaneous examination is needed to establish the present severity of these disabilities.

Additional examination is also needed to address the Veteran's claims pertaining to service connection for undiagnosed illness as manifested by diarrhea and heat intolerance, and service connection for a low back disorder.  On these matters, the Veteran has previously been afforded examinations, but new medical opinions are now necessary.

In the claim for entitlement to service connection for heat intolerance, the Veteran has submitted relevant medical treatise evidence that should be considered.  In the claim for entitlement to service connection for a disability manifested by diarrhea, the Veteran asserts that consideration is appropriate as to whether this condition present additional symptomatology to be rated with his already service-connected GERD disability.  The Veteran has also raised questions as to the adequacy of the examination due to an alleged bias on the part of the examiner due to the Veteran's silence regarding drug use during service.  The Board does not find that the examination is inherently inadequate, but finds that an additional examination is warranted.  Also, the Veteran has asserted that previous consideration of his low back claim has been based on an inaccurate factual premise, specifically regarding whether or not the Veteran responded that he did or did not report back pain at the time of his separation from service.  See Hearing Transcript, October 2017.  

To this end, the Board has become aware of a number of inconsistencies in the record.  First, the Veteran's attorney states that the Statement of the Case was factually inaccurate in stating that the Veteran did not mention a back disorder at the time of his separation examination.  The attorney states, "He did check yes to the back pain on that."  Hearing transcript, October 2017.  In fact, the Board finds that there are two different Report of Medical History forms completed by this Veteran in the claims file.  A form dated October 31, 2006 that is signed and stamped by the examining official clearly reflects endorsement of the answer "no" to the question "Have you ever had or do you now have recurrent back pain or any back problem?"  The Veteran then describes no problems or events related to his back in the response section for explanation of affirmative responses.  This appears to be the form to which the Statement of the Case referred. 

An additional Report of Medical History form is also present, and the responses are not entirely consistent between the two forms.  On the second form, the date is uncertain as it is written over and the form is unsigned and undated by an examiner.  On this form, the Veteran endorsed "yes" to the back pain question and stated "My lower back has been hurting x 12 mo" in the explanatory section.  This is the form to which the attorney has directed attention.  Both forms remain as evidence associated with the claims file and must be weighed in future consideration.

To this end, a full review of the claims file also shows that a notation within the service treatment records that records an injury with pain in the middle back after moving cabinets, and assesses improving low back pain on May 2, 2003, is in fact a service treatment record for a different Veteran.  The name and social security number that are reflected on the May 2, 2003 service treatment record are not the correct information for this Veteran.  As a result, the Board has taken action to have this document removed from the Veteran's electronic claims file, and it will not be considered further. 

Finally, the Board notes that in hearing testimony before the undersigned, the Veteran testified that his migraine disability is significantly more severe during the summer months due to increased temperatures.  The Board finds this to be roughly analogous to circumstances defined in case law where disabilities may be periodically more severe, as in a period of "flare-up," and must then be described appropriately upon examination.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017) (describing appropriate reporting of any additional symptoms or limitations experienced during flare-up of joint pain in shoulder disability) citing Ardison v. Brown, 6 Vet. App. 405 (1994) (describing potential for examination to occur during active stages of skin condition lasting weeks or months at a time).  In this case, the examination for migraine should be scheduled during the summer months as this is the heightened season identified by the Veteran, or if that is not feasible, the examination report should document the additional or increased symptoms and limitations experienced during the heightened season.

Accordingly, the case is REMANDED for the following action:

1. Conduct a search by all appropriate means to identify and obtain service treatment records for this Veteran from his service in Iraq, specifically to include the three day claimed hospitalization due to heat injury in July 2004 at a Combat Support Hospital. 

2. In the event that missing service treatment records for the Veteran's period of service in Iraq cannot be obtained, issue a formal finding of the unavailability of those records, and provide notice to the Veteran that complies with the requirements set forth by 38 C.F.R. § 3.159(e). 

3. Obtain any recent VA treatment records not currently associated with the claims file.

4. After undertaking the development listed above, schedule the Veteran for one or more VA examinations as appropriate to determine the nature and etiology of the Veteran's claimed heat intolerance and disability manifested by diarrhea, to include consideration as to manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness (MUCMI).  The electronic claims file must be made available to the examiner for review.  

The examiner should review all pertinent records associated with the claims file, including the Veteran's VA examination reports, medical records, and lay statements.  All pertinent symptomatology and findings must be reported in detail.  

The examiner should then respond to the following:

a. Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's heat intolerance cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests?

b. If additional service treatment records documenting the in-service heat stroke in or around July 2004 are not obtained, please take a complete history from the Veteran of the claimed heat stroke incident during service.  

c. Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's current heat intolerance is related to his reported heat stroke during service, or otherwise related to military service in any way? 

In responding to this question, the examiner is asked to comment on the medical treatise evidence regarding exertional heat stroke and other heat stroke injuries submitted by the Veteran in October 2017. 

d. Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's disorder manifested by diarrhea cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests? 

e. Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's claimed disorder manifested by diarrhea is properly characterized as a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms of functional gastrointestinal disorder, such as irritable bowel syndrome? 

f. Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's claimed disorder manifested by diarrhea was incurred during, or is otherwise due to his military service?

g. Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's claimed disorder manifested by diarrhea, is a symptom, residual, or condition otherwise related to the Veteran's service-connected GERD?  If so, please describe any relationship in detail.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

In rendering the requested opinions, the examiner must be aware that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a particular basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

If the examiner is unable to offer any requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

5. Schedule the Veteran for VA examination to determine the nature and etiology of his claimed low back disorder.  The electronic claims file must be made available to the examiner for review.  

The examiner should review all pertinent records associated with the claims file, including the Veteran's VA examination reports, medical records, and lay statements.  All pertinent symptomatology and findings must be reported in detail.  

** The examiner is advised that the service treatment records should NOT contain a document dated 5/2/2003 relating to back pain sustained after moving cabinets during service.  This document was previously present in the claims file, but does not pertain to this Veteran as the identified patient. If this record is found to remain in the claims file at the time of examination, it should not be considered in this claim. **

The examiner is asked to respond to the following:

a. Please identify any currently diagnosed low back disorder. 

b. Is it at least as likely as not (probability of 50 percent or greater) that any current low back disability was incurred in, or is otherwise due to the Veteran's military service? 

c. If no currently diagnosed low back disability is identified, is it at least as likely as not (probability of 50 percent or greater) that the Veteran's claimed low back pain cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests? 

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

In rendering the requested opinions, the examiner must be aware that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a particular basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

If the examiner is unable to offer any requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

6. Schedule the Veteran for VA examination, or examinations as appropriate to determine the current severity of his service-connected left shoulder, anxiety, migraine and GERD disabilities.  

To the extent that it is feasible, efforts should be made to schedule the Veteran's examination for migraine during the summer months as he asserts that his condition is more severe at that time.  If scheduling during summer is not feasible, the examiner should record the additional symptoms or limitations presented by the Veteran during a typical heightened season. 

The examiner(s) must be aware that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a particular basis to support or doubt any history or report provided by the Veteran, the examiner should provide a fully reasoned explanation.  

7.  Undertake any other development deemed warranted, and then readjudicate the Veteran's claim on the basis of the additional evidence.  If a benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


